DETAILED ACTION
This action is in response to the claims filed 12/17/2021 for application 16/253,366 filed 01/22/2019. Claims 1, 5, 7, 11, and 16 have been amended. Clams 1-20 are currently pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 Claim Objections
Claim 8 is objected to because of the following informalities:  "The method of clam 4" should read "The method of claim 4".  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, 9-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. ("Threaded ensembles of autoencoders for stream learning", hereinafter "Dong") in view of Sarkar et al. ("Multi-sensor information fusion for fault detection in aircraft gas turbine engines", hereinafter "Sarkar")

Regarding claim 1, Dong teaches A method of training a machine learning model, the method comprising: 
receiving input data from at least one sensor (“Weather data set is a sensor data set we collected from the Meteorological Assimilation Data Ingest System.” [pg. 274, § 4.1 Data sets, ¶3]); 
evaluating a classifier by determining a classification accuracy of the input data (“We use an additional checking step on the proposed algorithm to reduce the false-positive rate in anomaly detection” [pg. 263, 2nd bullet; Examiner is interpreting the checking step as equivalent to a classifier. See further “However, we implemented a checking step (Algorithm 3) where we distinguish anomalies from concept drift and therefore reduce the false-positive rate in detection. Normal test instances (with or without labels) are then queued into the buffers for continuously learning.” [pg. 270, § 3.4 Thresholds for predictions and the 2-step verifications, ¶3]]); 
jointly training the classifier and a selected context autoencoder of a knowledge bank of autoencoders including at least one autoencoder using first input data of the input data (“An ensemble of autoencoders has training time complexity O(t+ n-BM/ BM), which is linear for an ensemble with fixed buffers size B, t epochs for the first training window, and ensemble size M (same as thread size). Adding a checking step in SA makes the testing time longer. However, for each anomaly detected, the checking time is constant. Therefore, the testing time for SA is also linear with respect to the number of testing instances.” [pg. 271, § 3.5 Time and space complexities, ¶3; Examiner is interpreting ensemble of autoencoders to be equivalent to a bank of autoencoders. Algorithm 1 on pg. 269 initializes an autoencoder from the ensemble for each data sample which the examiner is interpreting to be equivalent to selecting an autoencoder.]); 
applying a training data matrix of second input data of the input data to the selected context autoencoder (“
    PNG
    media_image1.png
    393
    561
    media_image1.png
    Greyscale
” [pg. 268, Figure 1 shows applying training data to an autoencoder]) and determining the training data matrix is out of context for the selected context autoencoder (“The system then operates with multiple threads of incremental autoencoders for anomaly detection.” [pg. 268, § 3.3 Training SAs, ¶1; an anomaly being detected would mean the training data is out of context]);
applying the training data matrix of the second input data to each other context autoencoder of the at least one autoencoder (“The proposed method, ie, streaming autoencoder, is based on ensembles of incremental multithreaded NNs with buffers. Each NN is built from a particular subspace (one thread) of the data stream. In each thread, we installed 2 buffers for collecting and processing data. A master thread is used to distribute the streaming data. The 2 buffers in each thread are used alternatively for receiving data from the stream and sending the data to NNs for training. This guarantees that each autoencoder is continuously learning without being idle and the data, which have not been processed in time, are stored.” [pg. 267, § 3.2 Streaming autoencoders, ¶1; See §3.1 disclose training the autoencoder with a weight matrix]) and determining the training data matrix is out of context for each other context autoencoder (“This model is specifically designed for anomaly detection where the percentage of negative instances is very small. Since the autoencoders are only trained on normal instances in the data set, this is an unsupervised learning model. This model has the advantage of dealing with the class imbalance problem, namely, when the abnormal instances are rare or not available for training. Moreover, this model has the ability to reduce the false-positive rate in anomaly detection by using an extra anomaly checker” [pg. 267, § 3.2 Streaming autoencoders, ¶2; detecting anomalies would be equivalent to determining if the data is out of context.]); and 
constructing a new context autoencoder using the second input data such that the training data matrix of the second input data is in context for the new context autoencoder (“As shown in Figure 4, only x∗ is the real anomaly we want to detect. The rest of x1, x2, and x3 will be detected by most of the outliers detectors and by the first detection phase of SA. However, x1, x2, and x3 are points that really represent concept drift rather than real outliers. In the checking phase of SA, these points will likely be labeled as normal because the autoencoders built from adjacent windows before and after xi, i = 1, 2, 3 will disagree which indicate concept drift are detected instead of outliers.” [pg. 274, § 3.6 Dealing with concept drift, ¶8]).
Although Dong teaches receiving input data from a sensor, the reference doesn’t explicitly teach the sensor being a gas turbine engine sensor.
Sarkar teaches receiving input data from at least one gas turbine engine sensor (“This approach facilitates feature-level fusion of non-homogeneous sensors and possibly other forms of information (e.g. pilot’s experience and results of other case studies as semantic information); however, this article focuses on sensor fusion for fault detection in aircraft gas turbine engines.” [pg. 1989, Introduction, ¶3])
the first input data received from the at least one gas turbine engine sensor with the gas turbine engine operating in a first mode of operation (“The gas turbine engine system consists of five major rotating components, namely, fan (F), low pressure compressor (LPC), high pressure compressor (HPC), high pressure turbine (HPT), and low pressure turbine (LPT), as seen in Figure 1… Given the inputs of TRA, A and M, the interactively controlled component models in the simulation test bed compute nonlinear dynamics of real-time turbofan engine operation. A gain-scheduled control system is incorporated in the engine system, which consists of speed controllers and limit regulators for engine components” [pg. 1990, § Description of the C-MAPSS simulation test bed and test scenarios, ¶2-3; See Figure 1 and Table 1.])
the second input data received from the at least one gas turbine engine sensor with the gas turbine engine operating in a second mode of operation which is different than the first mode of operation (The three chosen sensors are of different modalities (pressure, temperature, speed) and while the pressure sensor is located at HPC exit, the temperature sensor is located at HPT exit and the speed sensor is measuring the rotational speed of the core shaft on which both HPC and HPT are mounted” [pg. 1992, § Remark 2.1, ¶1])
Dong and Sarkar are both in the same field of endeavor of using sensor measurements to detect anomalies/faults. Dong teaches a threaded ensemble of autoencoders method. Sarkar teaches a fault detection method for gas turbine engines. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Dong’s teachings by substituting the sensor data with the gas turbine engine sensor data taught by Sarkar. One would have been motivated to make this modification in order to determine faults in the aircraft engine. [pg. 1988, Introduction, Sarkar]

Regarding claim 2, Dong/Sarkar teaches The method of claim 1, where Dong further teaches further comprising storing the new context autoencoder with the knowledge bank of autoencoders (“The proposed method, ie, streaming autoencoder, is based on ensembles of incremental multithreaded NNs with buffers.” [pg. 267, 3.2 Streaming autoencoders, ¶1; buffers implies storing in memory.]).

Regarding claim 3, Dong/Sarkar teaches The method of claim 1, where Dong further teaches further comprising initializing the new context autoencoder (“In the checking phase of SA, these points will likely be labeled as normal because the autoencoders built from adjacent windows before and after xi, i = 1, 2, 3 will disagree which indicate concept drift are detected instead of outliers.” [pg. 274, § 3.6 Dealing with concept drift, ¶8; using the autoencoders would imply that they are initialized]).

Regarding claim 5, Dong/Sarkar teaches The method of claim 1, where Dong further teaches wherein determining the training data matrix is out of context includes determining a reconstruction error for a respective one of the at least one context autoencoder (“In order to be used for anomaly detection, the autoencoders are trained on normal (positive) instances, as shown in Algorithm 1. Once trained, they have the ability to recognize abnormal instances in new data (those instances with a large reconstruction error). Therefore, the reconstruction error is used as the measurement to profile the degree of anomaly for autoencoders.” [pg. 269, § 3.4 Thresholds for predictions and the 2-step verifications, ¶1]).

Regarding claim 7, Dong/Sarkar teaches The method of claim 1, where Sarker teaches wherein the input data is streaming data from the at least one gas turbine engine sensor (“This approach facilitates feature-level fusion of non-homogeneous sensors and possibly other forms of information (e.g. pilot’s experience and results of other case studies as semantic information); however, this article focuses on sensor fusion for fault detection in aircraft gas turbine engines.” [pg. 1989, Introduction, ¶3]).
Dong and Sarkar are both in the same field of endeavor of using sensor measurements to detect anomalies/faults. Dong teaches a threaded ensemble of autoencoders method. Sarkar teaches a fault detection method for gas turbine engines. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Dong’s teachings by substituting the sensor data with the gas turbine engine sensor data taught by Sarkar. One would have been motivated to make this modification in order to determine faults in the aircraft engine. [pg. 1988, Introduction, Sarkar]

Regarding claim 9, Dong/Sarkar teaches The method of claim 1, where Dong teaches wherein the at least one autoencoder is part of a machine learning model (“This paper introduces streaming autoencoder (SA), a fast and novel anomaly detection algorithm based on ensembles of neural networks for evolving data streams” [pg. 261, Abstract; Streaming autoencoder algorithm would be considered a machine learning model.]).

Regarding claim 10, Dong/Sarkar teaches The method of claim 1, where Dong further teaches wherein each autoencoder of the at least one autoencoder is part of a respective machine learning model of at least one machine learning model (“The proposed method, ie, streaming autoencoder, is based on ensembles of incremental multithreaded NNs with buffers. Each NN is built from a particular subspace (one thread) of the data stream. In each thread, we installed 2 buffers for collecting and processing data. A master thread is used to distribute the streaming data. The 2 buffers in each thread are used alternatively for receiving data from the stream and sending the data to NNs for training. This guarantees that each autoencoder is continuously learning without being idle and the data, which have not been processed in time, are stored.” [pg. 267, 3.2 Streaming autoencoder, ¶1]).

Regarding claim 11, Dong teaches A system for context-based training of a machine learning model for a gas turbine engine, the system comprising: 
a memory unit configured to store data and processor-executable instructions; 
a processor unit in communication with the memory unit, the processor unit configured to execute the processor-executable instructions stored in the memory unit to (“All experiments were conducted on a 2.7-GHz Intel Core i5 CPU with 8-GB RAM. The order of the data instances is preserved in each data stream” [pg. 275, 4.2 Experimental settings, ¶6]):
receive input data from at least one sensor (“Weather data set is a sensor data set we collected from the Meteorological Assimilation Data Ingest System.” [pg. 274, § 4.1 Data sets, ¶3]); 
evaluate a classifier by determining a classification accuracy of the input data (“We use an additional checking step on the proposed algorithm to reduce the false-positive rate in anomaly detection” [pg. 263, 2nd bullet; Examiner is interpreting the checking step as equivalent to a classifier. See further “However, we implemented a checking step (Algorithm 3) where we distinguish anomalies from concept drift and therefore reduce the false-positive rate in detection. Normal test instances (with or without labels) are then queued into the buffers for continuously learning.” [pg. 270, § 3.4 Thresholds for predictions and the 2-step verifications, ¶3]]); 
jointly training the classifier and a selected context autoencoder of a knowledge bank of autoencoders including at least one autoencoder using first input data of the input data (“An ensemble of autoencoders has training time complexity O(t+ n-BM/ BM), which is linear for an ensemble with fixed buffers size B, t epochs for the first training window, and ensemble size M (same as thread size). Adding a checking step in SA makes the testing time longer. However, for each anomaly detected, the checking time is constant. Therefore, the testing time for SA is also linear with respect to the number of testing instances.” [pg. 271, § 3.5 Time and space complexities, ¶3; Examiner is interpreting ensemble of autoencoders to be equivalent to a bank of autoencoders. Algorithm 1 on pg. 269 initializes an autoencoder from the ensemble for each data sample which the examiner is interpreting to be equivalent to selecting an autoencoder.]); 
apply a training data matrix of second input data of the input data to the selected context autoencoder (“
    PNG
    media_image1.png
    393
    561
    media_image1.png
    Greyscale
” [pg. 268, Figure 1 shows applying training data to an autoencoder]) and determine the training data matrix is out of context for the selected context autoencoder (“The system then operates with multiple threads of incremental autoencoders for anomaly detection.” [pg. 268, § 3.3 Training SAs, ¶1; an anomaly being detected would mean the training data is out of context]);
apply the training data matrix of the second input data to each other context autoencoder of the at least one autoencoder (“The proposed method, ie, streaming autoencoder, is based on ensembles of incremental multithreaded NNs with buffers. Each NN is built from a particular subspace (one thread) of the data stream. In each thread, we installed 2 buffers for collecting and processing data. A master thread is used to distribute the streaming data. The 2 buffers in each thread are used alternatively for receiving data from the stream and sending the data to NNs for training. This guarantees that each autoencoder is continuously learning without being idle and the data, which have not been processed in time, are stored.” [pg. 267, § 3.2 Streaming autoencoders, ¶1; See §3.1 disclose training the autoencoder with a weight matrix]) and determine the training data matrix is out of context for each other context autoencoder (“This model is specifically designed for anomaly detection where the percentage of negative instances is very small. Since the autoencoders are only trained on normal instances in the data set, this is an unsupervised learning model. This model has the advantage of dealing with the class imbalance problem, namely, when the abnormal instances are rare or not available for training. Moreover, this model has the ability to reduce the false-positive rate in anomaly detection by using an extra anomaly checker” [pg. 267, § 3.2 Streaming autoencoders, ¶2; detecting anomalies would be equivalent to determining if the data is out of context.]); and 
construct a new context autoencoder using the second input data such that the training data matrix of the second input data is in context for the new context autoencoder (“As shown in Figure 4, only x∗ is the real anomaly we want to detect. The rest of x1, x2, and x3 will be detected by most of the outliers detectors and by the first detection phase of SA. However, x1, x2, and x3 are points that really represent concept drift rather than real outliers. In the checking phase of SA, these points will likely be labeled as normal because the autoencoders built from adjacent windows before and after xi, i = 1, 2, 3 will disagree which indicate concept drift are detected instead of outliers.” [pg. 274, § 3.6 Dealing with concept drift, ¶8]).
Although Dong teaches receiving input data from a sensor, the reference doesn’t explicitly teach the sensor being a gas turbine engine sensor.
Sarkar teaches receive input data from at least one gas turbine engine sensor (“This approach facilitates feature-level fusion of non-homogeneous sensors and possibly other forms of information (e.g. pilot’s experience and results of other case studies as semantic information); however, this article focuses on sensor fusion for fault detection in aircraft gas turbine engines.” [pg. 1989, Introduction, ¶3])
the first input data received from the at least one gas turbine engine sensor with the gas turbine engine operating in a first mode of operation (“The gas turbine engine system consists of five major rotating components, namely, fan (F), low pressure compressor (LPC), high pressure compressor (HPC), high pressure turbine (HPT), and low pressure turbine (LPT), as seen in Figure 1… Given the inputs of TRA, A and M, the interactively controlled component models in the simulation test bed compute nonlinear dynamics of real-time turbofan engine operation. A gain-scheduled control system is incorporated in the engine system, which consists of speed controllers and limit regulators for engine components” [pg. 1990, § Description of the C-MAPSS simulation test bed and test scenarios, ¶2-3; See Figure 1 and Table 1.])
the second input data received from the at least one gas turbine engine sensor with the gas turbine engine operating in a second mode of operation which is different than the first mode of operation (The three chosen sensors are of different modalities (pressure, temperature, speed) and while the pressure sensor is located at HPC exit, the temperature sensor is located at HPT exit and the speed sensor is measuring the rotational speed of the core shaft on which both HPC and HPT are mounted” [pg. 1992, § Remark 2.1, ¶1])
Dong and Sarkar are both in the same field of endeavor of using sensor measurements to detect anomalies/faults. Dong teaches a threaded ensemble of autoencoders method. Sarkar teaches a fault detection method for gas turbine engines. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Dong’s teachings by substituting the sensor data with the gas turbine engine sensor data taught by Sarkar. One would have been motivated to make this modification in order to determine faults in the aircraft engine. [pg. 1988, Introduction, Sarkar]

Regarding claim 12, Dong/Sarkar teaches The system of claim 11, Dong further teaches wherein the processor unit is configured to execute the processor-executable instructions stored in the memory unit to store the new context autoencoder with the knowledge bank of autoencoders (“The proposed method, ie, streaming autoencoder, is based on ensembles of incremental multithreaded NNs with buffers.” [pg. 267, 3.2 Streaming autoencoders, ¶1; buffers implies storing in memory.]).

Regarding claim 13, Dong/Sarkar teaches The system of claim 11, where Dong further teaches wherein the processor unit is configured to execute the processor-executable instructions stored in the memory unit to initialize the new context autoencoder (“In the checking phase of SA, these points will likely be labeled as normal because the autoencoders built from adjacent windows before and after xi, i = 1, 2, 3 will disagree which indicate concept drift are detected instead of outliers.” [pg. 274, § 3.6 Dealing with concept drift, ¶8; using the autoencoders would imply that they are initialized]).

Regarding claim 15, Dong/Sarkar teaches The system of claim 11, where Dong further teaches wherein determining the streaming data is out of context includes determining a reconstruction error with a respective one of the at least one context autoencoder (“In order to be used for anomaly detection, the autoencoders are trained on normal (positive) instances, as shown in Algorithm 1. Once trained, they have the ability to recognize abnormal instances in new data (those instances with a large reconstruction error). Therefore, the reconstruction error is used as the measurement to profile the degree of anomaly for autoencoders.” [pg. 269, § 3.4 Thresholds for predictions and the 2-step verifications, ¶1]).

Regarding claim 16, Dong teaches A system for context-based training of a machine learning model, the system comprising: 
a memory unit configured to store data and processor-executable instructions; 
a processor unit in communication with the memory unit, the processor unit configured to execute the processor-executable instructions stored in the memory unit to (“All experiments were conducted on a 2.7-GHz Intel Core i5 CPU with 8-GB RAM. The order of the data instances is preserved in each data stream” [pg. 275, 4.2 Experimental settings, ¶6]):
receive input data from at least one remote sensor (“Weather data set is a sensor data set we collected from the Meteorological Assimilation Data Ingest System.” [pg. 274, § 4.1 Data sets, ¶3]); 
evaluate a classifier by determining a classification accuracy of the input data (“We use an additional checking step on the proposed algorithm to reduce the false-positive rate in anomaly detection” [pg. 263, 2nd bullet; Examiner is interpreting the checking step as equivalent to a classifier. See further “However, we implemented a checking step (Algorithm 3) where we distinguish anomalies from concept drift and therefore reduce the false-positive rate in detection. Normal test instances (with or without labels) are then queued into the buffers for continuously learning.” [pg. 270, § 3.4 Thresholds for predictions and the 2-step verifications, ¶3]]); 
jointly training the classifier and a selected context autoencoder of a knowledge bank of autoencoders including at least one autoencoder using the streaming data (“An ensemble of autoencoders has training time complexity O(t+ n-BM/ BM), which is linear for an ensemble with fixed buffers size B, t epochs for the first training window, and ensemble size M (same as thread size). Adding a checking step in SA makes the testing time longer. However, for each anomaly detected, the checking time is constant. Therefore, the testing time for SA is also linear with respect to the number of testing instances.” [pg. 271, § 3.5 Time and space complexities, ¶3; Examiner is interpreting ensemble of autoencoders to be equivalent to a bank of autoencoders. Algorithm 1 on pg. 269 initializes an autoencoder from the ensemble for each data sample which the examiner is interpreting to be equivalent to selecting an autoencoder.]); 
apply a training data matrix of the streaming data to the selected context autoencoder (“
    PNG
    media_image1.png
    393
    561
    media_image1.png
    Greyscale
” [pg. 268, Figure 1 shows applying training data to an autoencoder]) and determine the training data matrix is out of context for the selected context autoencoder (“The system then operates with multiple threads of incremental autoencoders for anomaly detection.” [pg. 268, § 3.3 Training SAs, ¶1; an anomaly being detected would mean the training data is out of context]);
apply the training data matrix to each other context autoencoder of the at least one autoencoder (“The proposed method, ie, streaming autoencoder, is based on ensembles of incremental multithreaded NNs with buffers. Each NN is built from a particular subspace (one thread) of the data stream. In each thread, we installed 2 buffers for collecting and processing data. A master thread is used to distribute the streaming data. The 2 buffers in each thread are used alternatively for receiving data from the stream and sending the data to NNs for training. This guarantees that each autoencoder is continuously learning without being idle and the data, which have not been processed in time, are stored.” [pg. 267, § 3.2 Streaming autoencoders, ¶1; See §3.1 disclose training the autoencoder with a weight matrix]) and determine the training data matrix is out of context for each other context autoencoder (“This model is specifically designed for anomaly detection where the percentage of negative instances is very small. Since the autoencoders are only trained on normal instances in the data set, this is an unsupervised learning model. This model has the advantage of dealing with the class imbalance problem, namely, when the abnormal instances are rare or not available for training. Moreover, this model has the ability to reduce the false-positive rate in anomaly detection by using an extra anomaly checker” [pg. 267, § 3.2 Streaming autoencoders, ¶2; detecting anomalies would be equivalent to determining if the data is out of context.]); and 
construct a new context autoencoder (“As shown in Figure 4, only x∗ is the real anomaly we want to detect. The rest of x1, x2, and x3 will be detected by most of the outliers detectors and by the first detection phase of SA. However, x1, x2, and x3 are points that really represent concept drift rather than real outliers. In the checking phase of SA, these points will likely be labeled as normal because the autoencoders built from adjacent windows before and after xi, i = 1, 2, 3 will disagree which indicate concept drift are detected instead of outliers.” [pg. 274, § 3.6 Dealing with concept drift, ¶8]).
Although Dong teaches receiving input data from a sensor, the reference doesn’t explicitly teach the sensor being a gas turbine engine sensor.
Sarkar teaches at least one sensor mounted to a gas turbine engine of a vehicle (“As seen in Figure 1, both HPC and HPT are mounted on the core shaft of the engine; hence, they have a strong mechanical interconnection.” [pg. 1992, § Scenario II, ¶1])
the streaming data including engine loading data for the gas turbine engine (“This approach facilitates feature-level fusion of non-homogeneous sensors and possibly other forms of information (e.g. pilot’s experience and results of other case studies as semantic information); however, this article focuses on sensor fusion for fault detection in aircraft gas turbine engines.” [pg. 1989, Introduction, ¶3])
Dong and Sarkar are both in the same field of endeavor of using sensor measurements to detect anomalies/faults. Dong teaches a threaded ensemble of autoencoders method. Sarkar teaches a fault detection method for gas turbine engines. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Dong’s teachings by substituting the sensor data with the gas turbine engine sensor data taught by Sarkar. One would have been motivated to make this modification in order to determine faults in the aircraft engine. [pg. 1988, Introduction, Sarkar]
Regarding claim 17, Dong/Sarkar teaches The system of claim 16, Dong further teaches wherein the processor unit is configured to execute the processor-executable instructions stored in the memory unit to store the new context autoencoder with the knowledge bank of autoencoders (“The proposed method, ie, streaming autoencoder, is based on ensembles of incremental multithreaded NNs with buffers.” [pg. 267, 3.2 Streaming autoencoders, ¶1; buffers implies storing in memory.]).

Regarding claim 18, Dong/Sarkar teaches The system of claim 16, where Dong further teaches wherein the processor unit is configured to execute the processor-executable instructions stored in the memory unit to initialize the new context autoencoder (“In the checking phase of SA, these points will likely be labeled as normal because the autoencoders built from adjacent windows before and after xi, i = 1, 2, 3 will disagree which indicate concept drift are detected instead of outliers.” [pg. 274, § 3.6 Dealing with concept drift, ¶8; using the autoencoders would imply that they are initialized]).

Regarding claim 20, Dong/Sarkar teaches The system of claim 16, where Dong further teaches wherein determining the streaming data is out of context includes determining a reconstruction error with a respective one of the at least one context autoencoder (“In order to be used for anomaly detection, the autoencoders are trained on normal (positive) instances, as shown in Algorithm 1. Once trained, they have the ability to recognize abnormal instances in new data (those instances with a large reconstruction error). Therefore, the reconstruction error is used as the measurement to profile the degree of anomaly for autoencoders.” [pg. 269, § 3.4 Thresholds for predictions and the 2-step verifications, ¶1]).

Claims 4, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Sarkar and further in view of Zhang et al. (US 20160155136 A1, cited by Applicant in the IDS filed on 07/09/2020, hereinafter "Zhang").

Regarding claim 4, Dong/Sarkar teaches The method of claim 1, however fails to explicitly teach further comprising applying a semantic meaning to the new context autoencoder
Zhang teaches further comprising applying a semantic meaning to the new context autoencoder (“To provide for interaction with a user, one or more aspects or features of the subject matter described herein can be implemented on a computer having a display device, such as for example a cathode ray tube (CRT), a liquid crystal display (LCD) or a light emitting diode (LED) monitor for displaying information to the user and a keyboard and a pointing device, such as for example a mouse or a trackball, by which the user may provide input to the computer. Other kinds of devices can be used to provide for interaction with a user as well. For example, feedback provided to the user can be any form of sensory feedback, such as for example visual feedback, auditory feedback, or tactile feedback; and input from the user may be received in any form, including, but not limited to, acoustic, speech, or tactile input.” [¶0057, lines 1-14; Examiner is interpreting applying a semantic meaning would be equivalent to an acoustic, speech, or tactile input from the user.]).
Dong teaches a threaded ensemble of autoencoders method. Sarkar teaches a fault detection method for gas turbine engines. Zhang teaches diagnostic system to determine the best model based off a reconstruction error of a trained autoencoder. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Dong’s/Sarkar’s teachings by implementing a user interface to apply a semantic meaning to an autoencoder as taught by Zhang. Providing a user interface for interaction is well-known in the art and thus one would have been motivated to make this modification in order to yield predictable results.

Regarding claim 14, Dong/Sarkar teaches The system of claim 11, however fails to explicitly teach further comprising a user interface in communication with the processor unit, the user interface configured to apply a semantic meaning provided by a user to the new context autoencoder.
Zhang teaches further comprising a user interface in communication with the processor unit, the user interface configured to apply a semantic meaning provided by a user to the new context autoencoder. (“To provide for interaction with a user, one or more aspects or features of the subject matter described herein can be implemented on a computer having a display device, such as for example a cathode ray tube (CRT), a liquid crystal display (LCD) or a light emitting diode (LED) monitor for displaying information to the user and a keyboard and a pointing device, such as for example a mouse or a trackball, by which the user may provide input to the computer. Other kinds of devices can be used to provide for interaction with a user as well. For example, feedback provided to the user can be any form of sensory feedback, such as for example visual feedback, auditory feedback, or tactile feedback; and input from the user may be received in any form, including, but not limited to, acoustic, speech, or tactile input.” [¶0057, lines 1-14; Examiner is interpreting applying a semantic meaning would be equivalent to an acoustic, speech, or tactile input from the user.]).
Dong teaches a threaded ensemble of autoencoders method. Sarkar teaches a fault detection method for gas turbine engines. Zhang teaches diagnostic system to determine the best model based off a reconstruction error of a trained autoencoder. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Dong’s/Sarkar’s teachings by implementing a user interface to apply a semantic meaning to an autoencoder as taught by Zhang. Providing a user interface for interaction is well-known in the art and thus one would have been motivated to make this modification in order to yield predictable results.

Regarding claim 19, Dong/Sarkar teaches The system of claim 16, however fails to explicitly further comprising a user interface in communication with the processor unit, the user interface configured to apply a semantic meaning provided by a user to the new context autoencoder.
Zhang teaches further comprising a user interface in communication with the processor unit, the user interface configured to apply a semantic meaning provided by a user to the new context autoencoder. (“To provide for interaction with a user, one or more aspects or features of the subject matter described herein can be implemented on a computer having a display device, such as for example a cathode ray tube (CRT), a liquid crystal display (LCD) or a light emitting diode (LED) monitor for displaying information to the user and a keyboard and a pointing device, such as for example a mouse or a trackball, by which the user may provide input to the computer. Other kinds of devices can be used to provide for interaction with a user as well. For example, feedback provided to the user can be any form of sensory feedback, such as for example visual feedback, auditory feedback, or tactile feedback; and input from the user may be received in any form, including, but not limited to, acoustic, speech, or tactile input.” [¶0057, lines 1-14; Examiner is interpreting applying a semantic meaning would be equivalent to an acoustic, speech, or tactile input from the user.]).
Dong teaches a threaded ensemble of autoencoders method. Sarkar teaches a fault detection method for gas turbine engines. Zhang teaches diagnostic system to determine the best model based off a reconstruction error of a trained autoencoder. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Dong’s/Sarkar’s teachings by implementing a user interface to apply a semantic meaning to an autoencoder as taught by Zhang. Providing a user interface for interaction is well-known in the art and thus one would have been motivated to make this modification in order to yield predictable results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Sarkar and further in view of Guo et al. ("Multidimensional Time Series Anomaly Detection: A GRU-based Gaussian Mixture Variational Autoencoder Approach", hereinafter "Guo").

Regarding claim 6, Dong/Sarkar teaches The method of claim 5, however fails to explicitly teach wherein the input data is out of context when 
    PNG
    media_image2.png
    50
    134
    media_image2.png
    Greyscale

Guo teaches wherein the input data is out of context when 
    PNG
    media_image2.png
    50
    134
    media_image2.png
    Greyscale
 (“By fitting the input data sample x(i) into the the Gaussian distribution with the reconstructed mean vector and the reconstructed standard deviation vector, we can get the corresponding reconstruction probability 
    PNG
    media_image3.png
    28
    182
    media_image3.png
    Greyscale
of the                         
                            l
                        
                    th generated latent vector. After averaging over the L reconstruction probabilities, we can obtain the final reconstruction probability RP(                        
                            x
                        
                    |                        
                            
                                
                                    x
                                
                                ^
                            
                        
                    )[i] for the input x(i). By comparing whether the reconstruction probability is smaller than a given threshold α, the system can determine whether the input data sample is anomalous.” [pg. 102, para below Algorithm 1; See Algorithm 1
    PNG
    media_image4.png
    138
    571
    media_image4.png
    Greyscale
 note: Examiner is interpreting anomalous to be equivalent to “out of context”.])  
Dong, Sarkar, and Guo are all in the same field of endeavor of detecting anomalies/faults. Dong teaches a threaded ensemble of autoencoders method. Sarkar teaches a fault detection method for gas turbine engines. Guo teaches an anomaly detection autoencoder method. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dong’s/Sarkar’s teachings with the reconstruction error probability as taught by Guo. One would have been motivated to use a reconstruction error probability in order to determine when input data is anomalous if the probability falls below a threshold value. [pg. 100, § 3.1. Autoencoder based Anomaly Detection, Guo] 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Sarkar and Zhang and further in view of Wong et al. ("Recurrent Auto-Encoder Model for Large-Scale Industrial Sensor Signal Analysis" cited by Applicant in the IDS filed on 07/09/2020, hereinafter "Wong").

Regarding claim 8, Dong/Sarkar/Zhang teaches The method of claim 4, however fails to explicitly teach wherein the creation of a new context autoencoder induces an alarm.
Wong teaches wherein the creation of a new context autoencoder induces an alarm (“Alarm can be triggered when the context vector travels beyond the boundary of a predefined neighbourhood.” [pg. 211, ¶1, lines 3-4]).
Dong teaches a threaded ensemble of autoencoders method. Sarkar teaches a fault detection method for gas turbine engines. Zhang discloses a diagnostic system to determine the best model based off a reconstruction error of a trained autoencoder. Wong teaches using autoencoder modeling for industrial sensing analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dong’s/Sarkar’s/Zhang’s teachings with the alarm as taught by Wong. One would have been motivated to trigger an alarm to alert a user or operator when the input data is out of context. [pg. 211, ¶1, Wong] 

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see the updated 103 rejection including the newly presented prior arts of Dong and Sarkar. 

Applicant’s arguments with respect to the rejections of the dependent claims have been fully considered but they are not persuasive as they rely upon the allowability of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122